Citation Nr: 1325415	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-07 860	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether a timely notice of disagreement was received by the agency of jurisdiction with respect to a January 2008 rating action.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service in the United States Air Force from September 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a letter decision of August 2009 of the San Diego, California, Regional Office (RO), of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  On February 4, 2008, the Veteran was notified of a January 2008 rating action that, in part established service connection for intervertebral disc syndrome, awarded a disability evaluation, and assigned an effective date.  The rating action also denied the Veteran's claim for an increased rating for spondylolysis.  The notification letter included notice of the Veteran's right to appeal.  

2.  The RO did not receive a notice of disagreement with respect to the January 2008 rating action within one year of notification of that action.   


CONCLUSION OF LAW

A timely notice of disagreement was not received by VA as to the rating action of January 29, 2008.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 20.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The instant appeal arises not so much from a claim, as from a dispute as to whether the Veteran submitted a timely notice of disagreement with a January 2008 rating decision.  In any event, the RO sent the Veteran notice of the January 2008 rating decision and informed him of the steps he needed to take in order to appeal that decision including the submission of a notice of disagreement within one year.  The RO thereby provided notice prior to the adjudication of the timeliness of his notice of disagreement as to what evidence he was responsible for obtaining and what VA would undertake to do.  .  

There is no reported outstanding evidence that could substantiate that the Veteran submitted a timely notice of disagreement and the appeal does not turn on a medical question that would require an examination or opinion.  There is no further notice or assistance that would be reasonably likely to substantiate the appeal.

The record shows that in January 2008, the RO issued a rating action that continued the Veteran's disability rating for spondylolysis and assigned a separate disability evaluation for intervertebral disc syndrome.  

Per the claims folder, the next piece of correspondence that was received by the RO from the Veteran was a VA Form 21-4138, Statement in Support of Claim.  The form is dated stamped May 19, 2009.  On the form, the Veteran stated that he disagreed with "the findings and percentages dated January 29, 2008 of the Rating Decision."

In June 2009, the RO received another VA Form 21-4138 with essentially the same statement by the Veteran; except that it had a date of May 29, 2008 and reported that supporting documentation would follow.

In August 2009, the RO advised the Veteran that his notice of disagreement was untimely.

In October 2009, the Veteran's representative responded by submitting a DAV Mobile Service Office Contact Brief form dated March 31, 2008.  On the form, under "Action Desired", it was indicated that the Veteran was disagreeing with an undesignated rating.  For "Action Taken", was  written, "21-22/4138 sent NOD."  A copy of a notice of disagreement was not attached to the form.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a) (2012). 

In this case, the Veteran was notified of the January 29, 2008, rating action by a letter dated February 4, 2008.  He had until February 4, 2009, to submit a notice of disagreement.  His notice of disagreement was date stamped as received by the RO on May 19, 2009.  Therefore, it was clearly not received until after the one year period allotted to the Veteran to initiate an appeal, and was not timely.

It is not in dispute that the Veteran met with his representative in March 2008, and that they planned to submit a notice of disagreement to the RO.  There is; however,  no evidence in the claims file that the RO ever received either the notice of disagreement or the VA Form 21-22, which was also "sent" to the RO.  

The representative is not part of VA or the entity that entered the decision.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties". United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). Therefore, it must be presumed that the Secretary properly discharged his official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Statements made by the veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The Veteran has not reported any actual knowledge that the representative sent a timely notice of disagreement to the Board.  The representative has also not explicitly reported that the notice was sent.  Indeed, in a statement dated in July 2010, the representative listed May 19, 2009, as the date of receipt of the notice of disagreement.  There is no evidence to rebut the presumption of regularity in this case.

Clearly, the notice of disagreement was not received by the RO within one year of notification of the rating decision.  As such, it was not timely.  Therefore, the January 29, 2008, rating decision was not timely appealed.  Moreover, new and material evidence was not received within a year of its issuance, such as would extend the appeal period.  See 38 C.F.R. § 3.156(b) (2012). Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a); 20.302(a) (2012).  

Accordingly, the Board finds that the most competent and credible evidence of record shows that a timely notice of disagreement was not received as to whether a higher disability evaluation should have been assigned in the January 2008 rating action.  The weight of the evidence is against the appeal and it is denied.  38 U.S.C.A. § 5107(b).  


ORDER

A timely notice of disagreement was not filed as to the rating action issued in January 2008, and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


